DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a coupled two piece click-fit cartridge” in lines 14-15 in the claim and previously recites “a cartridge made up of click-fit coupled pieces.” Therefore, it is unclear if the limitation(s) is referring to the same cartridge previously recited in the claim or to different items. For examination purposes, the "a” or “an" are interpreted to be the, with antecedent basis back to the previous recitation of a cartridge. Claims 3-15 are rejected by virtue of their dependence on a rejected base claim.
Claim 5 recites the limitation "the flow cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 5 is interpreted to be dependent upon claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2015/0198594, hereinafter Williams in view of United States Application Publication No. 2014/0017709, hereinafter Lowe and United States Application Publication No. 2017/0191956, hereinafter Kuwabara.
Regarding claim 1, Williams teaches a mobile hand-held device (item 100), comprising: a cartridge (item 300) made up of click-fit coupled pieces (items 408a and 408b), including, a cartridge head (item 400), and cartridge syringes (paragraph [0058]), wherein the cartridge head has microfluidic channels (item 406) for fluid and sample transportation to the biosensor chip (intended use MPEP § 2114 
Williams fails to teach a biosensor chip is integrated to the cartridge head for measuring an electrical signal generated by a reaction and a potentiostat circuit to process and convert signals from the biosensor to a suitable format to be handled by a main processing unit.
Lowe teaches a microfluid cartridge with sense electrodes (biosensor chip) and a potentiostat (Lowe, paragraph [0052]) so that the electrodes can determine if the sample is loaded into the cartridge, and perform conductivity and/or impedance measurements on the sample (Lowe, paragraph [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a biosensor chip integrated into the cartridge head and a potentiostat circuit to the device because it would allow for the sensor to determine if the sample is loaded into the cartridge, and perform conductivity and/or impedance measurements on the sample (Lowe, paragraph [0021]).
Williams and Lowe fail to teach the cartridge syringes are made up of four syringes including a single detachable and pre-mounted syringe for sample insertion and a waste reservoir.
Kuwabara teaches a device which has 4 syringes along with motors which control the syringes (Kuwabara, paragraph [0148]) for separately storing the specimen sample and the reagents required (Kuwabara, paragraph [0081]) and a waste liquid tank so that after the specimen is utilized, the specimen sample can move to the waste liquid tank (Kuwbara, paragraph [0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized 4 syringes in the cartridge of Williams because it would allow for the 
The examiner notes that the main processing unit and the capacitive touch display are not positively claimed and therefore any limitation on the main processing unit and the capacitive touch display have minimal patentable weight (MPEP § 2115). The examiner suggests to recite “a main processing unit” and “a capacitive touch display” before the recitation in the potentiostat circuit recitation clause and in the main processing unit clause.
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Williams, Lowe and Kuwabara and the apparatus of modified Williams is capable of having the single detachable and pre-mounted syringe to be filled by a use with a sample fluid. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Williams (see MPEP §2114). Further, Kuwabara teaches that one of the syringes are for storing the sample (Kuwabara, paragraph [0081]).
Regarding claim 4, Williams teaches wherein the microfluidic channels (item 406) connect the cartridge syringes to a flow cell (item 404) and the flow cell to the waste deposit (intended use MPEP § 2114 (II) and is taught in paragraph [0071]).
Regarding claim 5, modified Williams teaches wherein the biosensor is integrated to the cartridge head (see supra) under the flow cell (the biosensor would be under the section of the device where the reaction takes place and therefore under item 404), and have a surface with electrodes facing directly into the flow cell (see supra).
Regarding claim 6, Williams teaches wherein the RFID tag is attached under the cartridge (figure 5B) for cartridge and protocol recognition (intended use MPEP § 2114 (II)).

Regarding claim 8, Williams teaches wherein the cartridge is locked to the mobile hand-held device by applying a slight downward force and the slot being locked by a mechanical mechanism (when item 104 is closed, it would lock in item 300 into the device).
Regarding claim 9, modified Williams teaches wherein the fluidics in the cartridge syringes are pumped by means of pistons actuated by electrical stepper motors (see supra).
Regarding claim 10, Williams teaches wherein the RFID reader unit (item 210) is disposed under the cartridge slot (figures 1C and 2A).
Regarding claim 11, Williams teaches wherein the RFID reader (item 210) is connected to the main processing unit (paragraph [0057]) for data reading and processing (intended use MPEP § 2114 (II)).
Regarding claim 12, modified Williams teaches wherein the potentiostat is connected to the biosensor (see supra).
Regarding claim 13, modified Williams teaches wherein the pistons and the electrical motors are integrated together under the cartridge slot (see supra).
Regarding claim 15, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Williams, Lowe and Kuwabara and the apparatus of modified Williams is capable of using the touch screen to control and view results. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Williams (see MPEP §2114). Further, Williams teaches this limitation in paragraph [0045].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Application Publication No. 2013/0331675 which teaches a capacitive touch screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796